PER CURIAM.
This appeal, by the defendant below, is-from a decree of the circuit court restoring to the estate of a deceased husband his considerable assets which were found to have been diverted from him by his wife during the last year and one-half of his life, by fraud and undue influence.1
The cause was tried before the chancellor, who rendered a comprehensive decree setting forth his findings of fact and conclusions of law. Appellant argues that the principal findings are unsupported by the evidence. We have carefully reviewed the record and are unable to agree with appellant’s contention. The plaintiff’s case was-elaborately proved, and the chancellor’s findings which the appellant challenges are *96adequately supported by the evidence. No useful purpose would be served by detailing the pleadings, facts and evidence in this case.
Affirmed.

. The appellant bank became executor of the husband’s estate. Later the wife died and the bank also was named as the executor of her estate. As dictated by the circumstances, the suit was brought through an appointed administrator ad litem (§ 732.55, Fla.Stat., F.S.A.), for whom the above named administra-trix ad litem was substituted by order of this court during the appeal.